Citation Nr: 0740940	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-18 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to 
July 11, 2005 for a right (major) shoulder disability, status 
post acromoclavicular decompression and distal clavicle 
resection secondary to grade 3 acromoclavicular separation.

2.  Entitlement to a rating in excess of 20 percent since 
July 11, 2005 for a right (major) shoulder disability, status 
post acromoclavicular decompression and distal clavicle 
resection secondary to grade 3 acromoclavicular separation.

3.  Entitlement to an increased rating for lumbar L-5 
sacralization, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for vocal cord 
dysfunction, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
September 2001.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Nashville, Tennessee, that denied the benefits sought 
on appeal.  By a November 2005 rating decision, the RO 
increased the evaluation for the veteran's service-connected 
shoulder disability to 20 percent, effective in July 2005, 
but the appeal continues.  Requests for personal hearings 
submitted during the pendency of the appeal were withdrawn.
	
The issue of entitlement to a rating in excess of 20 percent 
since July 11, 2005 for a right shoulder disability, status 
post acromoclavicular decompression and distal clavicle 
resection secondary to grade 3 acromoclavicular separation, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 11, 2005, the veteran's right shoulder 
disability was not manifested by any episode of dislocation 
of the clavicle or scapula, by shoulder separation, or by 
nonunion of the clavicle or scapula with loose movement, or 
by limitation of motion to shoulder level or below, on 
average.

2.  The veteran's lumbar L-5 sacralization has not been 
manifested by a severe limitation of motion of the lumbar 
spine, or by flexion of the thoracolumbar spine limited to 30 
degrees or less, favorable ankylosis of the entire 
thoracolumbar spine, or incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.

3.  The veteran's vocal cord dysfunction is not manifested by 
incomplete moderate paralysis of the tenth (pneumogastric, 
vagus) cranial nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior 
to July 11, 2005 for the veteran's right (major) shoulder 
disability, status post acromoclavicular decompression and 
distal clavicle resection secondary to grade 3 
acromoclavicular separation, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5203.

2.  The criteria for a rating in excess of 20 percent for the 
veteran's lumbar L-5 sacralization have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2007); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (as effective 
September 23, 2002).

3.  The criteria for a compensable rating for the veteran's 
vocal cord dysfunction have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8210 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board observes that an unappealed rating 
decision of October 2001 granted service connection and 
assigned ratings for each of the claims on appeal.  While the 
veteran's entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Right Shoulder Evaluation in Excess of 10 Percent prior to 
July 11, 2005

As noted above, the veteran was granted service connection 
for his right shoulder disability, status post 
acromoclavicular decompression and distal clavicle resection 
secondary to grade 3 acromoclavicular separation, in an 
unappealed October 2001 rating decision, and was assigned a 
10 percent rating.  In a rating decision of November 2005 
this rating was increased to 20 percent, effective July 11, 
2005.  The issue of whether the veteran is entitled to a 
rating in excess of 20 percent since July 11, 2005 is 
remanded below, but for present adjudication is whether the 
veteran was entitled to a rating in excess of 10 percent 
prior to July 11, 2005.

The veteran's right shoulder disability has been rated under 
DC 5203, for impairment of the clavicle or scapula.  At the 
outset, it is noted in the medical evidence, a VA treatment 
note from September 2006 for example, that the veteran is 
right-hand dominant, and thus the criteria pertinent to the 
"major" extremity are for consideration in the analyses 
that follow.

Diagnostic Code 5203 provides for a 20 percent evaluation 
where there is a nonunion of the clavicle or scapula with 
loose movement.  A 20 percent evaluation is also allowed 
where there is dislocation of the clavicle or scapula.  

Here, there is no medical evidence of nonunion or any episode 
or findings of dislocation or separation of the clavicle or 
right shoulder during the pendency of this appeal.  In 
December 2002, a private medical record indicted the veteran 
had weakness in the scapular and rotator cuff musculature, 
and a "protracted scapular position," but the examiner did 
not find there was an actual nonunion or dislocation of the 
clavicle or scapula, and did not make any findings of loose 
movement.  

In April 2003, the veteran complained of right shoulder pain.  
June 2003 magnetic resonance imaging (MRI) examination of the 
right shoulder was conducted.  X-rays obtained in connection 
with a September 2003 VA examination showed "evidence of 
prior surgical removal of the distal third of the right 
clavicle," but the report specifically indicated there was 
no current dislocation, and there was no mention of nonunion.  
On examination, the examiner did not make any findings of 
loose movement.  The veteran had forward elevation of the 
right shoulder from 0 degrees to 130 degrees and abduction 
from 0 to 120 degrees.  The examiner did state that the 
veteran had bursitis and tendonitis of the right shoulder as 
a result of the surgery.  However, the findings of bursitis 
and tendonitis are not equivalent to loose motion, 
dislocation, or nonunion.  

This constitutes the sum of the evidence pertinent to DC 
5203.  In the absence of any medical evidence of dislocation, 
nonunion, or episodes of separation, DC 5203 cannot provide 
the basis for a rating in excess of 10 percent prior to July 
11, 2005.

The Board additionally finds the veteran is not entitled to 
an increased rating under any of the other diagnostic codes 
pertinent to the shoulder and arm.  Taking the remaining 
codes in numerical order, DC 5200, which provides criteria 
for evaluating the severity of ankylosis of the 
scapulohumeral articulation, has not been raised by the 
medical evidence.  Instead, the clinical evidence reveals 
that the veteran has active and passive motion of the right 
shoulder joint, precluding a finding of ankylosis.  

Diagnostic Code 5201, for limitation of the arm, provides a 
20 percent evaluation where motion of the arm is limited to 
the shoulder level, meaning 90 degrees or less of 
elevation/flexion or abduction.  See, 38 C.F.R. § 4.71, Plate 
I.  The preponderance of the evidence establishes that the 
veteran's range of motion is in excess of the range which 
would warrant a 20 percent evaluation under DC 5201.  

An April 2002 VA treatment note indicated the veteran had a 
"global limitation of range of motion," but exact figures 
were not provided.  In December 2002, the following 
measurements were obtained: a) from a standing position, 
flexion was 143 degrees actively and 155 degrees passively, 
abduction was 135 degrees actively, and 160 degrees 
passively, and extension was 50 degrees; b) from a supine 
position, flexion was 160 degrees passively, and abduction 
was 170 degrees passively.  The right trapezius was 
hyperactive.  The veteran was referred for physical therapy 
to increase each arm muscle motion by 10 degrees in each 
plane.  Physical therapy notes reflect little progress, as 
the veteran was generally unable to attend, but document that 
the veteran's range of motion did not decrease.

At the September 2003 VA examination, the veteran had 
elevation (flexion) to 130 degrees, and abduction to 120 
degrees.  A July 2005 VA treatment note indicates the veteran 
had flexion to 110 degrees and abduction to 90 degrees.  

Thus, of the numerous range of motion notations during the 
pendency of the appeal, only one measurement, the abduction 
measured in July 2005, was limited to 90 degrees.  As that 
was the only measurement at 90 degrees or less, the Board 
finds that the preponderance of the evidence establishes that 
the veteran's range of motion was in excess of shoulder 
level.  In making this finding, the Board has considered pain 
and limitation due to bursitis and tendonitis, and notes that 
at least some of the range of motion evaluations were 
conducted at times when bursitis and tendonitis was present.  
A finding that the veteran's range of motion was limited to 
shoulder height or less, on average, prior to July 11, 2005, 
would not be consistent with the record.

Finally, the remaining diagnostic code pertaining to the 
shoulder and arm, DC 5202, provides 20 and 30 percent 
evaluations for impairment of the humerus where there is 
recurrent dislocation of or at the scapulohumeral joint.  
This has not been raised by the medical evidence.  As 
described above, an x-ray of the right shoulder taken in 
September 2003 revealed no evidence of dislocation.


For all of these reasons, a rating in excess of 10 percent 
prior to July 11, 2005 for right shoulder and clinical 
disability is not justified.  In reaching this conclusion, 
the Board has considered all applicable statutory and 
regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 
as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995), regarding functional impairment attributable to pain, 
particularly in light of the fact that the appellant contends 
his disability is essentially manifested by pain.  The 
veteran's complaints of pain have been documented throughout 
the record, and at the extremes of the veteran's ranges of 
motion listed above.  However, there has been no objective 
medical evidence supporting the existence of functional 
limitation due to pain, or of any numbers of degrees by which 
the veteran's range of motion is limited by pain.  
Accordingly, the Board finds the 10 percent assigned prior to 
July 11, 2005 adequately compensates him for the level of 
impairment caused by his right shoulder disability.

Back

At the outset, the Board notes that the criteria for rating 
diseases and injuries of the spine changed effective 
September 26, 2003.  66 Fed. Reg. 51,454-58 (Aug. 27, 2003) 
as corrected, 69 Fed. Reg. 32, 449 (2004) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 (2005)).  
The disability is rated according to the older rating 
criteria prior to the date of the amendment and according to 
the newer criteria beginning on the effective date of the 
change in the rating criteria.  VAOPGCPREC 7-2003. 

The veteran's claim for a rating in excess of 20 percent was 
filed in May 2003.  As such, both the current version of the 
rating schedule, effective September 26, 2003, and the prior 
version of the rating schedule, effective September 23, 2002, 
apply to the veteran's claim.  However, the evidence does not 
reveal that the veteran is entitled to a rating in excess of 
20 percent under either version of the rating schedule.  

Taking the former version of the rating schedule first, the 
veteran was rated under this schedule via DC 5292 for 
limitation of motion of the lumbar spine.  Under this code, a 
40 percent evaluation is warranted where the limitation of 
motion can be characterized as "severe."  Normal forward 
flexion of the thoracolumbar spine is to 90 degrees, 
extension is to 30 degrees, left and right lateral flexion 
are to 30 degrees, and left and right lateral rotation are to 
30 degrees.  See, 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).  The 
veteran did not manifest severe limitation of motion of the 
thoracolumbar spine during the pendency of this appeal.  

At the September 2003 VA examination, thoracolumbar spine 
flexion was to 75 degrees, extension was to 20 degrees, 
lateral flexion was to 35 degrees, and rotation was to 30 
degrees.  The veteran had undergone epidural block for back 
pain.  In an October 2003 VA treatment note, the examiner 
found the veteran had a "good range of motion."  

In January 2004, the veteran had normal motor examination of 
the lumbar spine, 5/5 strength in the lower extremities, and 
2+ reflexes.  In February 2004, the veteran complained of 
back pain, primarily in the cervical spine region, and had 
palpable tenderness of the lower lumbar spine.  No limitation 
of motion of the lumbar spine was noted, although there was 
limitation of motion of the cervical spine.  A June 2004 
treatment note reflects that the veteran complained of 
excruciating pain, but no neurological abnormality was found.  
The clinical provider, after conferring with the neurosurgery 
attending, concluded that the veteran's back pain was 
muscular in origin.

A June 2005 VA treatment note showed that flexion was to 90 
degrees.  On November 2005 VA examination, flexion was to 40 
degrees, extension was to 10 degrees, lateral flexion was to 
20 degrees bilaterally, and rotation was to 25 degrees 
bilaterally.  In a July 2006 VA treatment note, forward 
flexion was described as 90 degrees.  Given these ranges of 
motion, the veteran's impairment of range of motion due to 
back disability cannot be characterized as "severe."  In 
particular,  flexion was limited to 40 degrees on one 
evaluation during the pendency of this claim, but the veteran 
had full normal range of flexion on two or more examinations 
and motion of less than 45 digress of flexion (one-half of 
normal motion) on only one examination.  Thus, DC 5292, under 
the "old" version of the rating criteria, the facts do not 
provide the basis for an increase.   


The Board has also considered the application of other 
diagnostic criteria under the old version of the rating 
schedule to determine whether a rating in excess of 40 
percent is possible.  Taking the codes in numerical order, DC 
5285 is not applicable because there is no evidence of a 
vertebral fracture.  To the contrary, x-rays taken at the VA 
examinations in November 2005 and September 2003 revealed no 
fractures.  Diagnostic Code 5286 does not apply to the 
veteran's claim because the measurements of the veteran's 
range of motion listed above do not support the existence of 
ankylosis of the entire spine.  Diagnostic codes 5287 and 
5288 do not apply because they pertain to portions of the 
spine not currently on appeal.  Diagnostic Code 5289 does not 
apply because, again, the measurements of the veteran's range 
of motion do not support the existence of ankylosis of the 
lumbar spine.  Diagnostic Codes 5290-5291 pertain to portions 
of the spine not currently on appeal.  

Diagnostic Code 5293, recodified as DC 5243, the code for 
intervertebral disc syndrome, does not apply.  As discussed 
further below, treatment notes in 2005 reflect that the 
veteran's MRI of the low back was within normal (WNL).  Some 
providers concluded that the veteran's pain was muscular in 
origin.  While some providers did not describe the reasons 
for the veteran's low back pain, no provider assigned a 
documented medical diagnosis of intervertebral disc disease.  
Low back pain, without abnormality of straight leg raising 
(SLR) to 90 degrees, was found in May 2003., when MRI 
examination disclosed partial sacralization of L5 and a disc 
bulge at L3-4 with minimal neural foraminal narrowing.

In addition, there is no documentations of incapacitating 
episodes requiring bed rest prescribed by a physician and 
treatment by a physician.  DCs 5293 and 5243 additionally 
allow for separate neurological ratings, but the evidence 
here does not support the existence of any neurological 
abnormalities associated with the veteran's back disability.  
The only evidence to support a finding of neurological 
abnormality are the veteran's subjective complaints of 
numbness and tingling.  

In a February 2006 VA treatment note, the veteran had a 
normal neurological examination.  VA providers noted, in 
December 2005 and June 2005, that the veteran had no 
radicular symptoms.  No neurological abnormalities were noted 
by a June 2004 VA treatment provider, and the assessment was, 
"[l]ow back pain which sounds muscular."  While the veteran 
sought treatment in January 2004 for radiating pain, no 
neurological problems were found on examination.  The 
September 2003 VA examiner found "[n]o evidence of 
peripheral neuropathy," and no motor or sensory deficits.  
As such, DCs 5293 or 5243 also cannot provide the basis for 
an increased rating.  

As for the remainder of the old codes, DC 5294 is not raised 
by the medical evidence.  DC 5295 allows for a 40 percent 
rating where there is a "severe" lumbosacral strain, 
however, given the veteran's ranges of motion listed above, 
the Board finds that the preponderance of the evidence does 
not support that the veteran's lumbosacral strain can be 
characterized as "severe."  As such, the veteran is not 
entitled to a rating in excess of 20 percent under the old 
version of the rating schedule.

Under the current version of the rating criteria, 40 percent 
evaluation is warranted where forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or 
where there is favorable ankylosis of the entire 
thoracolumbar spine.  DC 5237.  Measurements of the veteran's 
range of motion are listed above, and flexion has never been 
limited to 30 degrees or less.  There have been no findings 
of ankylosis in the medical record, and the existence of 
ankylosis is not supported by the ranges of motion.  The 
General Rating Formula for Diseases and injuries of the Spine 
also allows a rating of 40 percent where there is 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Again, as discussed above, 
there have been no documentations of incapacitating episodes 
requiring bed rest prescribed by a physician and treatment by 
a physician.  Additionally, the current regulations allow for 
separate neurological evaluations, but again, the evidence 
does not support this.

For all of these reasons, a rating in excess of 20 percent is 
not warranted under either the former or the current version 
of the rating criteria.  In reaching this conclusions, the 
Board has considered all applicable statutory and regulatory 
provisions, to include 38 C.F.R. §§ 4.40 and 4.59 as well as 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
regarding functional impairment attributable to pain, 
particularly in light of the fact that the appellant contends 
his disability is essentially manifested by pain.  The 
veteran's complaints of pain have been documented throughout 
the record.  However, there has been no objective medical 
evidence that the veteran's functional limitation due to pain 
is of greater severity than the assigned 20 percent 
evaluation reflects, since this evaluation is based on the 
numbers of degrees by which the veteran's range of motion is 
limited by pain.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a higher evaluation.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  

Vocal Cord Dysfunction

The veteran is currently receiving a noncompensable 
evaluation for his vocal cord dysfunction under DC 8210.  
Under that diagnostic code, a 10 percent evaluation is 
justified only where there is incomplete, moderate paralysis 
of the tenth (pneumogastric, vagus) cranial nerve.  

There is no evidence that the veteran has current 
symptomatology of vocal cord dysfunction.  The veteran 
reported, at a November 2003 VA examination, that his voice 
was "somewhat limited."  He reported "spells" of coughing 
and dyspnea, even occasional "passing out," with no 
apparent etiology.  He also stated that there was some 
shortness of breath since the vocal cord dysfunction was 
diagnosed.  The examiner stated that these spells "may be" 
precipitated by the vocal cord dysfunction.  The examiner 
made no finding of incomplete, moderate paralysis of the 
tenth (pneumogastric, vagus) cranial nerve, and attributed 
the veteran's presenting symptomatology, including dyspnea, 
to an "unknown etiology."  

A VA provider who treated the veteran in February 2004 
concluded that the veteran had a history of asthma, but did 
not relate the history of asthma to the veteran's service-
connected vocal cord dysfunction.  The veteran himself does 
not contend that any respiratory disorder may be attributed 
to or is manifested by episodes of vocal cord dysfunction.

The November 2005 VA examiner found the veteran "does not 
have evidence of vocal cord dysfunction at this time."  A 
January 2004 treatment note from Blanchfield Army Community 
Hospital also found the veteran has no evidence of vocal cord 
dysfunction.  Another treatment note from this facility dated 
in December 2003 includes, "? VCD" in the assessment 
portion of the record.  The Board does not find the 
application of any other diagnostic code pertinent to the 
veteran's vocal cord dysfunction raised by the medical 
evidence.  

The Board also notes that no provider, examiner, lay person, 
co-worker, former co-worker, friend, or family member 
described the veteran's ability to communicate as impaired by 
vocal cord dysfunction.  The Board finds the absence of 
notation of impairment of verbal communication quite 
persuasive evidence that the veteran's vocal card dysfunction 
has not resulted in industrial impairment during the pendency 
of this appeal.  

For all of these reasons, a compensable rating for the 
veteran's vocal cord dysfunction cannot be granted.  The 
preponderance of the evidence is against the claim for a 
compensable evaluation for vocal cord dysfunction.  As the 
evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  
 
Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
January 2006 and June 2003 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letter of January 2006 
specifically informed the veteran that he should submit any 
additional evidence that he had in his possession.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  While the notices provided do not include any 
information concerning the evaluation or the effective date 
that could be assigned should these claims be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of service connection, the 
veteran is not prejudiced by the failure to provide him that 
further information.  For all of these reasons, the Board 
concludes that the appeal may be adjudicated without a remand 
for further notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He was 
afforded the opportunity for a hearing and withdrew his 
request in September 2006.  The Board does not have notice of 
any additional relevant evidence which is available but has 
not been obtained.  The veteran was afforded VA examinations 
in September 2003, November 2003, and November 2005.  The 
fact that the September 2003 examiner did not have the claims 
file available for review is of no consequence as the purpose 
of the examination was to assess the present state of the 
veteran's disabilities.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  


ORDER

An evaluation in excess of 10 percent prior to July 11, 2005 
for a right shoulder disability, status post acromoclavicular 
decompression and distal clavicle resection secondary to 
grade 3 acromoclavicular separation, is denied.

An evaluation in excess of 20 percent for lumbar L-5 
sacralization is denied.

A compensable evaluation for vocal cord dysfunction is 
denied.


REMAND

During the pendency of this appeal the Court issued Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice and assistance requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to the effective date of an 
award in an increased rating claim.  Notice should be 
provided to the veteran in this regard.  

As noted above, the veteran was granted service connection 
for his right shoulder disability, status post 
acromoclavicular decompression and distal clavicle resection 
secondary to grade 3 acromoclavicular separation, in an 
unappealed October 2001 rating decision, and was assigned a 
10 percent rating.  In a rating decision of November 2005 
this rating was increased to 20 percent, effective July 11, 
2005.  The issue of whether the veteran is entitled to a 
rating in excess of 20 percent since July 11, 2005 must be 
remanded.

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005).  As described above, 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2007) provides that limitation of 
motion of a major arm midway between the side and shoulder 
level warrants an evaluation of 30 percent, and a 40 percent 
rating is justified where motion of the arm is limited to 25 
degrees from the side.  Also, under Diagnostic Code 5200 
ratings in excess of 20 percent are provided where there is 
there is ankylosis of the scapulohumeral articulation of a 
major arm.

Here, there is some evidence suggestive of a current rating 
in excess of 20 percent for the veteran's right shoulder 
disability according to these diagnostic codes, but the 
evidence is not sufficient for rating purposes.  
Specifically, the evidence does not state whether the veteran 
currently has any ankylosis of his right shoulder, and does 
not sufficiently describe the limitation of motion of the 
arm.  A treatment note from February 2006 described the 
veteran as currently having a "very limited range of 
motion" of the right shoulder, with weakness.  In December 
2005 a VA provider stated the veteran has weakness and 
"significantly decreased" motion.  At the most recent VA 
examination of November 2005, measurements of the veteran's 
range of motion of the right shoulder were not obtained.  In 
an October 2005 treatment note the veteran had a "decreased 
range of motion."  Throughout the treatment notes, in August 
2005 notes for example, the veteran has complained of his 
shoulder being "locked up," and examining providers have 
noted that the veteran holds his arm away from his body in 
slight flexion.  The only current medical evidence that 
includes specific information for rating purposes is a 
September 2006 VA treatment note, indicating that the veteran 
had 60 degrees of abduction and elevation, which supports a 
higher rating.

By these descriptions, the Board cannot determine whether 
there is any ankylosis of the right shoulder, and whether 
there is a limitation of motion midway between the side and 
shoulder, or possibly 25 degrees from the side.  The Board is 
prohibited from relying on its own unsubstantiated medical 
judgment in the resolution of claims.  See Crowe v. Brown, 7 
Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 
(1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  For 
rating evaluations, "accurate and fully descriptive medical 
examinations are required, with emphasis upon the limitation 
of activity imposed by the disabling condition."  38 C.F.R. 
§ 4.1 (2005).  If an examination report does not contain 
sufficient detail, it must be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2.    For all of these 
reasons, a new VA examination is necessary in order to 
evaluate the current status of the veteran's disability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper notice of the 
information or evidence needed to 
establish a disability rating 
and/or effective date for the 
claims on appeal pursuant to 
Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Schedule the veteran for a VA 
examination in order 
to determine the current severity 
of his right shoulder disability.

The examination report must include 
ranges of motion, with notations as 
to the degree of motion at which 
the veteran experiences pain, if 
any.  The examiner should 
specifically state whether there is 
any ankylosis of the shoulder, and 
also if the veteran's arm movement 
is limited to midway between his 
side and shoulder, or to 25 degrees 
from his side.  The examiner should 
identify and completely describe 
any other current symptomatology.  

The veteran's claims folder must be 
reviewed by the examiner in 
conjunction with the examination.  
Ask the examiner to discuss all 
findings in terms of the diagnostic 
codes.  The pertinent rating 
criteria, including, but not 
limited to, diagnostic codes 5200-
5203, must be provided to the 
examiner, and the findings reported 
must be sufficiently complete to 
allow for rating under all 
alternate criteria.  All indicated 
tests and studies should be 
accomplished, and all clinical 
findings should be reported in 
detail.  

The veteran is hereby notified that 
it is his responsibility to report 
for the examination scheduled in 
connection with this REMAND and to 
cooperate in the development of his 
case.  The consequences of failure 
to report for a VA examination 
without good cause may include 
denial of his claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).

4.  After all of the above actions 
have been completed, a corrective 
notice and assistance letter has 
been issued, and the veteran has 
been given adequate time to 
respond, readjudicate his claim.  
If the claim remains denied, issue 
to the veteran a supplemental 
statement of the case, and afford 
the appropriate period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


